Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any objections and/or rejections that were made in the previous office action and are not repeated below are hereby withdrawn.  Applicant’s amendment filed February 5th, 2021 has been entered.  Claims 1 – 4 are pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sogawa (JP-2006158234-A) in view of Ogata (JP-2001245595-A) and FDA – High Intensity Sweeteners.
Regarding claims 1 – 4, Sogawa teaches a manufacturing method of producing a sugar-free soft candy [Paragraph 0040].  Sogawa also teaches the use of 0.1% – 30.0% fat or oil in the sugar-free soft candy [Paragraph 0037].  Menthol may be used as a flavoring agent [Paragraph 0050].  The same reference also teaches that high-intensity sweeteners can be added to the sugar-free soft candy [Paragraph 0047 – 0048].  Addition of high intensity sweeteners in place of sugar reduces the calorie content of the candy [2nd paragraph, FDA – High Intensity Sweeteners].
Sogawa does not teach the amount of menthol to be added to the sugar-free soft candy.

It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify the mint flavored sugar-free soft candy as taught by Sogawa by adding 0.5% - 3.0% L-menthol as to control the bitterness and flavor of the sugar-free soft candy, as taught by Ogata as amounts of menthol in this range are taught by the prior art as suitable for providing a desirable effect in soft candies.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688.  The examiner can normally be reached on M-R 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Jeffrey D Benson
/JEFFREY D BENSON/Examiner, Art Unit 1791                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791